DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/03/2019 has been fully considered.  An initialed copy of said IDS is enclosed herein.  The examiner notes it appears applicant filed duplicate IDSs on 7/3/2019.  Therefore, one copy has been signed and the other has be “X”’ed out.
Specification
The specification filed 9/18/2019 has been entered.  Said specification is understood to be a double spaced version of the original specification.
The abstract of the disclosure is objected to because it is more than one paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the term “buckwheat tea seed” does not have an art-accepted meaning and is not defined in the specification.
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to each of claims 13-15, it is unclear what is meant by “unfit for further processing…”
Additionally, there is no antecedent basis for the term “the selected cacao beans.”  It is believed said phrase refers to the sorted cocao beans fit for further processing.
Additionally, there is no antecedent basis for the term “the roasted cacao beans.”
	Said claims are further held to be indefinite because it is unclear what it means to grind beans “twice until their shells are mostly removed.”  What constitutes two distinct grindings as opposed to a single grinding?  Furthermore, the term “mostly” is a relative term without an art accepted meaning and without a definition in the original disclosure.
	It also is not clear what “it” refers to in the fourth bullet point; presumably “it” refers to the melted cocoa butter.
Furthermore, said claims are indefinite because it is unclear when the “2hour”/”3hour” periods claims commence.
Additionally, there is no antecedent basis for the term “the pressure and temperature levels.”  Said term can be deleted since the pressure and temperature are explicitly claimed thereafter.
Furthermore, said claims are indefinite because it is unclear when the “48 hour” period claims commences-what is considered the beginning of the chocolate making process.  
Said claims are further held to be indefinite because it is unclear under what test conditions/parameters one of ordinary skill determines if the particles are 30um in size.

There also is no antecedent basis for the term “the chocolate mass” or “the mass”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petyaev (US 2014/0288187) in view of (a) “Cacao percentages: the dish on chocolate!” (herein referred to as Ricardo), (b) “Study: Sunflower Lecithin Shows Virtually no Flavor Differences in Chocolate” (herein referred to as Food Ingredients), and (c) Purdy’s (Purdys-2018-Fall-Catalogue.pdf)
With regards to claim 1, Petyaev teaches the ingredients of dark chocolate are well-known in the art. For example, dark chocolate typically comprises sugar, cocoa butter (e.g. at least 12% by weight), cocoa solids (e.g. at least 35% by weight), and optionally vanilla. Fat content may vary but averages between 30%-35% (0035).   The remaining percentage comprises sugar.
	With regards to claim 4, Petyaev teaches the ingredients of milk chocolate are well-known in the art. For example, milk chocolate may comprise sugar, cocoa butter, cocoa solids, vanilla or other flavorings, and milk, milk powder or cream. Milk chocolate typically contains at least 20% cocoa solid and at least 12% milk solids by weight (0035). 
With regards to claims 7 and 10, Petyaev teaches the ingredients of white chocolate are well-known in the art. For example, white chocolate may comprise sugar, cocoa butter, milk or milk powder, 
Petyaev also does not teach the composition should further comprise sunflower lecithin.   However, Food Ingredients teaches that it is known to add sunflower lecithin to a chocolate mass in amounts of 0.1% in order to emulsify the composition.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add 0.1% sunflower lecithin to the chocolate compositions in order to emulsify the composition. 
	Petyaev does not teach the composition should further comprise buckwheat tea seeds. However, Purdy’s teaches it is known to add buckwheat seed to a chocolate bar.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add buckwheat seed to a chocolate bar because such additives have previously been used in chocolate bar.  Furthermore, it would have been obvious to optimize the amount of buckwheat seed added in order to obtain the desired flavor of the bar.
Petyaev, while providing guidance as to the compositional makeup of each chocolate, does not explicitly teach the claimed amount of each the claimed ingredients.  However, Ricardo teaches the amount of cocao solids, sugar, cocao butter and milk powder (in the case of milk and white chocolate) added to a chocolate composition is known to be a result effective variable.  Milk powder and cocoa butter is known to increase the creaminess of the chocolate.  Sugar is known to increase the sweetness.  Cocoa solids increase the “chocolate” flavor of the composition.  Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of each ingredient to obtain the desired flavor and texture of the composition.
With regards to claims 2, 3, 5, 6, 8, 9, 11, and 12, the examiner takes the position that the teaching of cocao butter and sugar anticipates both refined and unrefined products as said terms .
Claims 4-6 and10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petyaev (US 2014/0288187) in view of(a) “Cacao percentages: the dish on chocolate!” (herein referred to as Ricardo), (b) “Study: Sunflower Lecithin Shows Virtually no Flavor Differences in Chocolate” (herein referred to as Food Ingredients), and (c) Purdy’s’, as applied to claims above, and further in view of Geron et al (US 2013/0243845).
Petyaev is relied upon as above, but does not teach the chocolate may further comprise flavorings such as pure vanilla bean paste (col 4) or dry ginger and sublimated lemon powder (claim 10).  However, Geron teaches flavorings may be added to chocolate composition and that such flavoring may include ginger, lemon or vanilla in any form including extract or dry form (0009).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add said flavorants to a chocolate composition in order to enhance the flavor of the cholate.  Additionally, it would have been obvious to the skilled artisan to optimize the amount of flavorants added in order to achieve the desired taste.
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 

 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KEVIN R KRUER/Primary Examiner, Art Unit 3649